Citation Nr: 1016199	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability. 

2.  Entitlement to service connection for a right knee 
disability.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disability. 

4.  Entitlement to service connection for a left knee 
disability.  

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral foraminal stenosis of L4-L5 and L5-
S1 (low back disability). 

6.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The issues of entitlement to service connection for right 
knee disability and left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The RO denied service connection for right and left knee 
disabilities in an unappealed June 1999 rating decision.

2.  Evidence received since the June 1999 rating decision 
relates to an unestablished fact necessary to substantiate 
the claims and raises a reasonable possibility of 
substantiating the claims.

3.  The RO denied service connection for a low back 
disability in an unappealed August 2004 rating decision.

4.  Evidence received since the August 2004 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

5.  The evidence is in equipoise regarding whether the 
Veteran's low back disability is causally related to his 
active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
June 1999 rating decision to reopen a claim for service 
connection for a left knee disability.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received since the 
June 1999 rating decision to reopen a claim for service 
connection for a right knee disability.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been received since the 
August 2004 rating decision to reopen a claim for service 
connection for a low back disability.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

4.  The Veteran's low back disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West & Supp. 2009); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

When a claim is the subject of a prior final denial, it may 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  The VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
the veteran in developing the facts necessary for his claim 
has been satisfied.  

The RO denied the Veteran's original claim for service 
connection for bilateral knee disabilities in a June 1999 
rating decision which denied service connection based on the 
lack of evidence showing any current knee disability.  He did 
not file a notice of disagreement to the denial.  Therefore, 
the RO's decision of June 1999 is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the last final denial 
in June 1999 included service treatment records which were 
negative for any complaints or treatment of a knee condition, 
a separation examination indicating normal findings, and a 
report of VA examination in February 1999 noting a history of 
bilateral knee pain (no disability found).

The RO denied the Veteran's original claim for service 
connection for low back disability in an August 2004 rating 
decision which denied service connection based on the lack of 
evidence to show that the disability was related to service.  
He did not file a notice of disagreement to the denial.  
Therefore, the RO's decision of August 2004 is final.  38 
U.S.C.A. § 7105.

The evidence of record at the time of the last final denial 
in August 2004 included service treatment records which 
reveal treatment for back pain after lifting in September 
1978, and a service retirement examination in October 1998 
indicating normal findings.  A February 1999 VA examination 
was negative for any findings or complaints of a low back 
condition.  Private treatment records showed that the Veteran 
complained of low back pain in 2002, and was diagnosed with 
degenerative disc disease and spinal stenosis.  He underwent 
spinal disc surgery in April 2004 for decompression of 
bilateral foraminal stenosis of L4-L5 and L5-S1.  

In October 2005, the Veteran requested that the knee and low 
back claims be reopened. 

The Board finds that new and material evidence has been 
received since the June 1999 rating decision which denied 
service connection for bilateral knee disabilities.  
Specifically, post-service treatment records indicate a 
diagnosis of tricompartmental arthritis of both the right and 
left knees in 2005.  This evidence is new, and relates to an 
unestablished fact necessary to substantiate the claims.  The 
evidence raises a reasonable possibility of substantiating 
the claims.  Accordingly, the criteria under 38 C.F.R. § 
3.156(a) have been satisfied, and the knee claims are 
reopened.

The issues of whether there is new and material evidence to 
reopen the previously denied claims of service connection for 
right and left knee disabilities have been resolved in favor 
of the Veteran.  It is not necessary to consider whether the 
RO satisfied all applicable requirements of the VA's duties 
to notify and assist the Veteran before remanding the claim 
for further development and consideration.

An October 2007 VA examination report noted that the 
Veteran's back pain began in the latter part of 1999 or 2000, 
and contained an opinion that it was less likely as not that 
the Veteran current back condition was related to service.  

However, a memorandum from Kimberly Kesling, M.D., dated in 
April 2007 noted that she reviewed the Veteran's service 
treatment records indicating that the Veteran had back pain 
in service, and she opined that the current back condition 
was a worsening of the inservice condition.  This memorandum 
is new, and relates to an unestablished fact necessary to 
substantiate the low back claim.  Moreover, such evidence 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the criteria under 38 C.F.R. § 3.156(a) have 
been satisfied, and the low back claim is reopened.

There are contrary medical opinions regarding the origin of 
the Veteran's low back disability.  However, the opinion 
favorable to the Veteran's claim is consistent with the 
Veteran's medical history, and was predicated on a review of 
the Veteran's medical records.  Affording the Veteran the 
benefit of the doubt, service connection for a low back 
disability is warranted.

The Board is granting service connection for a low back 
disability, and this is the greatest benefit the Veteran can 
receive under the circumstances.  Any failure to notify or 
assist him is inconsequential and, therefore, at most, no 
more than harmless error.  





ORDER

New and material evidence has been received, and the claim 
for service connection for a left knee disability is 
reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and the claim 
for service connection for a right knee disability is 
reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and the claim 
for service connection for a low back disability is reopened.  
To this extent, the appeal is granted.

Entitlement to service-connection for a low back disability 
is granted.


REMAND

The Veteran was diagnosed with tricompartmental arthritis of 
both knees in 2005.  An examination is needed to resolve the 
question of the etiology of the Veteran's current bilateral 
knee disability; that is, whether they disabilities were 
incurred in service or whether arthritis became manifest 
within one year of separation from service.  See 38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an orthopedic 
examination regarding his bilateral knee 
disabilities.  The Veteran's claims folder 
must be made available to the examiner in 
conjunction with the review.  The examiner 
should provide a diagnosis of any current 
left and right knee disabilities and 
render opinions as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any 
currently diagnosed right and left knee 
disabilities were a) incurred in service; 
or b) whether right and left knee 
arthritis become manifest within one year 
of separation from service.  The examiner 
must provide a comprehensive rationale for 
the opinions provided.

2.  Then readjudicate the claims on a de 
novo basis.  If either claim continues to 
be denied, send the Veteran and his 
representative a supplemental statement of 
the case and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


